Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 10, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00426-CV



   IN RE IBH INVESTMENTS LLC AND SHARON LESHIKAR, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               400th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 15-DCV-221958

                          MEMORANDUM OPINION

      On May 11, 2015, relators IBH Investments LLC and Sharon Leshikar filed
a petition for writ of mandamus in this court. On June 26, 2015, relators filed a
letter with this court stating that the parties had settled the underlying suit and that
a motion to dismiss had been filed with the trial court. On July 7, 2015, this court
issued an order abating this case until September 7, 2015, or until such time as
either party files a motion to dismiss the original proceeding or supplements the
mandamus record to include the trial court’s order dismissing the underlying suit.
On October 27, 2015, the court issued an order that: (1) within ten days of this
order, relators shall file a letter or motion advising this court as to whether relators
request this court to proceed with or abate this mandamus proceeding, or to dismiss
their petition for writ of mandamus, and (2) should relators fail to comply with this
order, the court will dismiss relators’ petition for writ of mandamus.

      Relators have not filed the letter or motion required by the order issued on
October 27, 2015. Accordingly, we dismiss relators’ petition for writ of
mandamus.


                                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                           2